Luke, J.
The conviction of the defendant in this case was authorized. The charge of the court gave the defendant the benefit of every legal right, and his conviction can not, by this court, be held to have been *400improper. It was not error, for any reason assigned, to overrule the motion for a new trial.
Decided June 15, 1920.
Conviction of receiving stolen goods; from Bibb superior court — Judge Mathews. March 22, 1920.
John R. Cooper, W. O. Cooper Jr., for plaintiff in error.
Charles H. Garrett, solicitor-general, contra.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.